DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 appears to be a computer readable medium claim that typically lists the steps of a method for monitoring a surveillance scene, and thus, the limitations of claim 20, in line 3, “a first storage unit configured to store” should be changed to “storing”, and in line 7, “an identification unit configured to identify” should be amended to “identifying”, and in line 10, “an estimation unit configured to estimate” should be changed to “estimating”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claim 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable recording medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable recording medium” would resolve this issue.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to surveillance of a monitored scene.
With regards to claim 1, Tojo (US 2016/0261808) discloses a device comprising: 
a first storage unit configured to store (paragraph 27), when an object moves between separate image capturing areas which are captured by a plurality of surveillance cameras (paragraph 23);
an identification unit configured to identify, among the plurality of surveillance cameras (paragraph 23), one surveillance camera that has captured a target object to track (paragraph 59), and an image capturing time (paragraph 59), according to an operation of an operator (paragraph 29); and
an estimation unit configured to estimate at least one other surveillance camera that is different from the one surveillance camera and that captures the target object (paragraph 77), among the plurality of surveillance cameras, and an estimated time when the other surveillance camera captures the target object (paragraph 82).
Nishikawa (US 2019/0026560) discloses a device comprising:
a first storage unit configured to store (paragraph 109), when an object moves between separate image capturing areas which are captured by a plurality of surveillance cameras (paragraph 94), a plurality of movement histories of the object between image data respectively captured by the surveillance cameras (paragraph 100); 
an identification unit configured to identify, among the plurality of surveillance cameras, a target object to track (paragraph 101), and an image capturing time (paragraph 101), according to an operation of an operator (paragraph 192);
 a predictor for predicting direction of movement of object (paragraph 209).
The prior art, either singularly or in combination, does not disclose the limitation “…an estimation unit configured to estimate at least one other surveillance camera that is different from the one surveillance camera and that captures the target object, among the plurality of surveillance cameras, and an estimated time when the other surveillance camera captures the target object, based on the movement history and an identification result obtained by the identification unit” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 19, Tojo (US 2016/0261808) discloses a method comprising:
storing (paragraph 27), when an object moves between separate image capturing areas which are captured by a plurality of surveillance cameras (paragraph 23); 
identifying, among the plurality of surveillance cameras, one surveillance 36Attorney Docket Number: YKG-0082UScamera that has captured a target object to track (paragraph 59), and an image capturing time (paragraph 59), according to an operation of an operator (paragraph 29); and 
estimating at least one other surveillance camera that is different from the one surveillance camera and that captures the target object (paragraph 77), among the plurality of surveillance cameras (paragraph 23), and an estimated time when the other surveillance camera captures the target object (paragraph 82).
Nishikawa (US 2019/0026560) discloses a method comprising:
storing (paragraph 109), when an object moves between separate image capturing areas which are captured by a plurality of surveillance cameras (paragraph 94), a plurality of movement histories of the object between image data respectively captured by the surveillance cameras (paragraph 100); 
identifying, among the plurality of surveillance cameras, a target object to track (paragraph 101), and an image capturing time (paragraph 101), according to an operation of an operator (paragraph 192); and 
predicting direction of movement of object (paragraph 209).
The prior art, either singularly or in combination, does not disclose the limitation “…estimating at least one other surveillance camera that is different from the one surveillance camera and that captures the target object, among the plurality of surveillance cameras, and an estimated time when the other surveillance camera captures the target object, based on the movement history and an identification result obtained by the identifying” of claim 19.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488